Title: From Benjamin Franklin to David Hall, 9 November 1765
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall
London, Nov. 9. 1765
I have only time to acknowledge the Receipt of yours of Sept. 6. and thank you for the Intelligence it contains. The Disturbances in the Colonies give me great Concern, as I fear the Event will be pernicious to America in general. But I hope the Address expected home from the Congress you mention, will be couch’d in such humble and dutiful Terms, as that the Friends of America may support it with some Prospect of Success, to the Healing of all Breaches. Assure yourself nothing can be falser than the Reports you mention that I had any even the least hand in framing the Stamp Act, or procuring any other Burthen on our Country. I am, as ever, Dear Friend, Yours affectionately
B Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia / via New York / per Packet / Free B Franklin
Endorsed: Novr. 9. 1765.
